Exhibit 10.3

GUARANTY AND SECURITY AGREEMENT

This GUARANTY AND SECURITY AGREEMENT (this “Guaranty”) is made as of the 19th
day of June, 2008, by Brooke Capital Corporation, a Kansas corporation (the
“Guarantor”), in favor of Autobahn Funding Company LLC, as Lender (the
“Lender”), and DZ Bank AG Deutsche Zentral-Genossenschaftsbank, as Agent (the
“Agent”), in connection with that certain Amended and Restated Credit and
Security Agreement, dated as of August 29, 2006, by and among Brooke Credit
Funding, LLC, a Delaware limited liability company, as Borrower (the
“Borrower”), Aleritas Capital Corp., a Delaware corporation (f/k/a Brooke Credit
Corporation) (“Brooke Credit”), as Seller and Subservicer, Brooke Corporation, a
Kansas corporation, as Master Agent Servicer and Performance Guarantor (the
“Parent”), the Lender and the Agent. Such Amended and Restated Credit and
Security Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time, is hereinafter referred to as the “Credit and
Security Agreement”.

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Credit and Security Agreement.
All terms defined in Article 9 of the UCC in the State of New York as in effect
on the date hereof, and not specifically defined herein or in the Credit and
Security Agreement, are used herein as defined in such Article 9. In addition,
the following terms have the following meanings (such meanings to be equally
applicable to both the singular and the plural forms of the terms defined):

“Brooke Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of Brooke
Credit and/or the Parent to the Lender, the Agent and/or any other Secured
Party, arising under or in connection with the Performance Guaranty, the Sale
and Servicing Agreement, the Credit and Security Agreement or any other Related
Document or the transactions contemplated hereby or thereby and shall include,
without limitation, all liability for costs, expenses, indemnifications,
repurchase obligations and all other amounts due or to become due from Brooke
Credit or the Parent under the Related Documents, including, without limitation,
interest, fees and other obligations that accrue after the commencement of a
bankruptcy, insolvency or similar proceeding (in each case whether or not
allowed as a claim in such proceeding).

“Collateral” has the meaning specified in Section 2(ii).

2. Guaranty. (i) For value received, and in consideration of the waivers granted
by the Agent and the Lender pursuant to the amendment to the Credit Agreement of
even date herewith (from which the Guarantor will derive substantial direct and
indirect benefit), the Guarantor unconditionally guarantees for the benefit of
the Secured Parties the full and prompt payment when due, whether at maturity or
earlier, by reason of acceleration or otherwise, and at all times thereafter, of
all the Brooke Obligations now or hereafter existing under the Performance
Guaranty, the Sale and Servicing Agreement, the Credit and Security Agreement or

 

Signature Page to

Guaranty and Security Agreement



--------------------------------------------------------------------------------

any other Related Document; provided that the aggregate amount of payments made
by the Guarantor hereunder in respect of the Brooke Obligations at the request
of the Agent or the Lender shall not exceed $25,000,000. In addition, the
Guarantor shall pay to the Agent and the Lender on demand and in immediately
available funds an amount equal to all reasonable fees, costs and expenses
(including, without limitation, all court costs and attorneys’ and paralegals’
fees, costs and expenses) paid or incurred by the Agent or the Lender in:
(1) endeavoring to collect all or any part of the Brooke Obligations from, or in
prosecuting any action against, the Guarantor relating to this Guaranty or any
other Related Document or the transactions contemplated hereby or thereby;
(2) taking any action with respect to any security or collateral securing the
Brooke Obligations or the Guarantor’s obligations hereunder; or (3) preserving,
protecting or defending the enforceability of, or enforcing, this Guaranty or
its rights hereunder. In addition, the Guarantor further agrees to pay to the
Agent and the Lender, on demand and in immediately available funds, interest on
any amount due hereunder, from the date of demand under this Guaranty until paid
in full at the Base Rate plus 2% (the “Interest Rate”). The Guarantor hereby
agrees that this Guaranty is an absolute guaranty of payment and is not a
guaranty of collection.

(ii) To secure the payment and performance by the Guarantor of all of the
covenants and obligations to be paid or performed by it pursuant to this
Guaranty and each other Related Document, the Guarantor hereby grants to the
Agent, on behalf of the Secured Parties (and their respective successors and
assigns), a security interest in all of the Guarantor’s right, title and
interest in and to all of the following property and interests in property
(collectively, the “Collateral”), in each case whether tangible or intangible
and whether now owned or existing or hereafter arising or acquired and
wheresoever located:

(a) all right, title and interest of the Guarantor in, to and under all Brooke
Franchise Agreements now or hereafter existing, including, without limitation,
all moneys due and to become due under or in connection with any such Brooke
Franchise Agreement (whether in respect of Sales Commissions, fees, expenses,
indemnities or otherwise);

(b) all other accounts, equipment, inventory, general intangibles, payment
intangibles, instruments, investment property, documents, chattel paper, goods,
moneys, letters of credit, letter of credit rights, certificates of deposit,
deposit accounts and all other property and interests in property of the
Guarantor, whether tangible or intangible, whether real property or personal
property and whether now owned or existing or hereafter arising or acquired and
wheresoever located; and

(c) all proceeds of the foregoing property described in clauses (a) and
(b) above, including, without limitation, proceeds which constitute property of
the type described in clauses (a) and (b) above and, to the extent not otherwise
included, all (i) payments under any insurance policy (whether or not the Agent
or the Lender is the loss payee thereof), indemnity, warranty or guaranty
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing and (ii) interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for or on account of the sale or other disposition of any or all of
the then existing Collateral.



--------------------------------------------------------------------------------

(iii) Upon the occurrence of an Event of Default or a default in respect of any
obligation of the Guarantor to be performed by it pursuant to this Guaranty or
any other Related Document, the Agent shall have, in addition to all other
rights and remedies under this Guaranty or otherwise, all other rights and
remedies provided to a secured party under the UCC of the applicable
jurisdiction and other applicable laws, which rights shall be cumulative. The
rights and remedies of a secured party which may be exercised by the Agent shall
include, without limitation, the right, without notice except as specified
below, to solicit and accept bids for and sell the Collateral or any part
thereof in one or more parcels at a public or private sale, at any exchange,
broker’s board or at any of the Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Agent may deem
commercially reasonable. The Guarantor agrees that, to the extent notice of sale
shall be required by law, 10 days’ notice to the Guarantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and that it shall be commercially reasonable
for the Agent to sell the Collateral on an “as is” basis, without representation
or warranty of any kind. The Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given and may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefore, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

3. Obligations Unconditional. The Guarantor hereby agrees that its obligations
under this Guaranty shall be unconditional, irrespective of:

(i) the validity, enforceability, avoidance or subordination of any of the
Brooke Obligations or any of the Related Documents;

(ii) the absence of any attempt by, or on behalf of, the Lender or the Agent to
collect, or to take any other action to enforce, all or any part of the Brooke
Obligations whether from or against Brooke Credit or the Parent, any other
guarantor of the Brooke Obligations or any other party;

(iii) the election of any remedy by, or on behalf of, the Lender or the Agent
with respect to all or any part of the Brooke Obligations;

(iv) the waiver, amendment, consent, extension, forbearance or granting of any
indulgence by, or on behalf of, the Lender or the Agent with respect to any
provision of any of the Related Documents;

(v) the failure of the Lender or the Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Brooke Obligations or any rights as against any other
guarantor of the Brooke Obligations or any release of any collateral security
for or release of any other guarantor in respect of the Brooke Obligations;

(vi) the election by, or on behalf of, the Lender or the Agent, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;



--------------------------------------------------------------------------------

(vii) any borrowing or grant of a security interest by Brooke Credit or the
Parent, as a debtor-in-possession, under Section 364 of the Bankruptcy Code;

(viii) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Lender or the Agent for repayment of all or any
part of the Brooke Obligations, including any amount due hereunder; or

(ix) any actual or alleged fraud by any party (other than the Lender or the
Agent); or

(x) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of Brooke Credit, the Parent or a guarantor (other than the
defense of payment or performance).

4. Guarantor Representations and Warranties. The Guarantor represents and
warrants as follows:

(i) Corporate Existence and Power. The Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Kansas, and has all necessary powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which the nature of its business requires such authorization,
except for any such governmental license, authorization, consent or approval the
absence of which would not be reasonably likely to have a Material Adverse
Effect.

(ii) No Conflict. The execution, delivery and performance by the Guarantor of
this Guaranty and each other Related Document to which it is a party are within
the powers granted by the Guarantor’s organizational documents, have been duly
authorized by all necessary action, do not contravene or violate (i) its
organizational documents, (ii) any law, rule or regulation applicable to it in
any material respect, (iii) any restrictions under any material agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of the Guarantor. This
Guaranty and each other Related Document to which the Guarantor is named as a
party has been duly authorized, executed and delivered by the Guarantor.

(iii) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by the Guarantor of the Related
Documents to which it is a party. No injunction, writ, restraining order or
other order of any nature adversely affects the Guarantor’s performance of its
obligations under this Guaranty or any other Related Document to which it is a
party.

(iv) Binding Effect. The Related Documents to which the Guarantor is a party
constitute its legal, valid and binding obligations enforceable against the
Guarantor in accordance with their respective terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally.



--------------------------------------------------------------------------------

(v) Accuracy of Information. All information heretofore furnished by the
Guarantor or any of its Affiliates to the Agent in writing for purposes of or in
connection with this Guaranty, any of the other Related Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Guarantor or any of its Affiliates to the Agent in
writing will be, true and accurate in all material respects, on the date as of
which such information is stated or certified and does not and will not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, taken as a whole and in
context, not misleading.

(vi) Actions, Suits. There are no actions, suits or proceedings pending or, to
its knowledge, threatened against or adversely affecting the Guarantor or any of
its properties, in or before any court, arbitrator or other body, which, if
adversely determined, would be reasonably likely to have a Material Adverse
Effect. The Guarantor is not in default with respect to any order of any court,
arbitrator or governmental body.

(vii) Security Interest. This Agreement, together with the financing statements
filed on or prior to the date hereof, is effective to create a valid and
perfected first priority security interest (subject only to the Permitted
Columbian Bank Lien and the Permitted FLAC Lien) in (i) all Brooke Franchise
Agreements in which the Guarantor has acquired or may hereafter acquire an
interest and (ii) all other Collateral now existing or hereafter arising or
acquired.

(viii) Not an Investment Company. The Guarantor is not an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended from time to time, or any successor
statute.

(ix) Taxes. The Guarantor has paid when due all taxes payable by it other than
those taxes which are being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained in accordance with
GAAP. The Guarantor has filed (on a consolidated basis or otherwise) on a timely
basis all tax returns (including, without limitation, all foreign, federal,
state, local and other tax returns) required to be filed and is not liable for
taxes payable by any other Person. No tax lien or similar adverse claim has been
filed, and no claim is being asserted, with respect to any such tax, assessment
or other governmental charge.

(x) Places of Business; Jurisdiction of Incorporation. The principal places of
business and chief executive office of the Guarantor and the offices where the
Guarantor keeps all its Records are located at the address(es) listed on Exhibit
I hereto. The Federal Employer Identification Number for the Guarantor is
correctly set forth on Exhibit I hereto. The Guarantor’s sole jurisdiction of
incorporation is the State of Kansas.

(xi) Names. In the past five years, the Guarantor has not used any legal names,
trade names or assumed names other than Brooke Capital Corporation and has not
engaged in any merger or consolidation, except as set forth on Exhibit I hereto.

(xii) Solvency. The Guarantor is solvent and will not become insolvent after
giving effect to the transactions contemplated hereby; the Guarantor is able to
pay its debts as they become due; and the Guarantor, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business.



--------------------------------------------------------------------------------

(xiii) ERISA. The Guarantor is in compliance in all material respects with ERISA
and has not incurred and does not expect to incur any liabilities to the Pension
Benefit Guaranty Corporation (or any successor thereto) under ERISA.

5. Affirmative Covenants of the Guarantor. Until the Final Payout Date, the
Guarantor agrees that it will perform and observe its covenants and agreements
set forth in this Section 5.

(i) Reporting. The Guarantor will maintain a system of accounting established
and administered in accordance with GAAP, and will furnish to the Agent:

(a) Annual Financial Reporting. Within 120 days after the close of each of its
fiscal years, financial statements for the Guarantor and its consolidated
Subsidiaries for such fiscal year prepared in accordance with GAAP and certified
in a manner acceptable to the Agent by independent public accountants acceptable
to the Agent.

(b) Quarterly Reporting. Within 45 days after the close of each of the quarterly
periods of each of its fiscal years, balance sheets for the Guarantor and its
consolidated Subsidiaries as at the close of each such period and statements of
income and retained earnings and a statement of cash flows for the Guarantor and
its consolidated Subsidiaries for the period from the beginning of such fiscal
year to the end of such quarter, all prepared in accordance with GAAP (subject
to normal year-end adjustments and without footnotes) and certified by the
Guarantor’s chief financial officer.

(c) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Guarantor or any of their respective Affiliates files with the Securities and
Exchange Commission if any of such Persons shall have a class of security that
is publicly traded.

(d) Other Information. Such other information (including non-financial
information) as the Agent or the Lender may from time to time reasonably
request.

(ii) Notices. The Guarantor will notify the Agent in writing of any of the
following within one Business Day of learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(a) Judgment. The entry of any judgment or decree against the Guarantor or any
of its Affiliates.

(b) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Guarantor or any of its Subsidiaries or to
which the Guarantor or any of its Affiliates becomes a party if such litigation,
arbitration proceeding or governmental proceeding, if adversely determined
against the Guarantor or any of its Affiliates, would be reasonably likely to
have a Material Adverse Effect.



--------------------------------------------------------------------------------

(iii) Compliance with Laws. The Guarantor will comply in all material respects
with all applicable laws, rules, regulations, orders writs, judgments,
injunctions, decrees or awards to which it may be subject.

(iv) Information; Compliance Reviews. The Guarantor will furnish to the Agent
from time to time such information with respect to it and its Affiliates as the
Agent may reasonably request. The Guarantor shall, from time to time during
regular business hours as requested by the Guarantor or the Agent permit the
Agent, or any of their respective agents or representatives, at the Guarantor’s
expense, (i) to examine and make copies of and abstracts from all Records in the
possession or under the control of the Guarantor relating to the Brooke
Franchise Agreements and the other Collateral and (ii) to visit the offices and
properties of the Guarantor and its Affiliates for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to the
Guarantor’s financial condition or the Collateral or the Guarantor’s performance
under the Brooke Franchise Agreements to which it is a party with any of the
officers or employees of the Guarantor or such Affiliates having knowledge of
such matters.

(v) Taxes. The Guarantor will pay when due any taxes payable by it other than
those taxes which are being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained in accordance with
GAAP.

(vi) Maintenance and Perfection of Collateral. The Guarantor will cause the
Agent to have a first priority perfected security interest in all Collateral
(subject only to the Permitted Columbian Bank Lien and the Permitted FLAC Lien).
To the extent the Guarantor has or acquires any real property or interest
therein, the Guarantor shall promptly notify the Agent thereof in writing and
will furnish to the Agent all information that the Agent may reasonably request
with respect thereto. If so requested by the Agent, the Guarantor will take all
actions necessary or desirable, or that the Agent may reasonably request, in
order to ensure that the Agent has a first priority perfected lien on all such
real property and interests in real property, including, without limitation, the
execution and delivery of appropriate mortgages, deeds of trust or other similar
instruments as appropriate under the laws of the relevant jurisdiction where the
real property is located.

6. Negative Covenants of Guarantor. Until the Final Payout Date, the Guarantor
agrees that it will perform and observe its covenants and agreements set forth
in this Section 6.

(i) Name Change, Offices, Records and Books of Accounts. The Guarantor will not
change its name, identity or corporate structure or relocate its chief executive
office or jurisdiction of organization or any office where Records are kept
unless it shall have: (i) given the Agent at least 30 days prior notice thereof
and (ii) delivered to the Agent all financing statements, instruments and other
documents requested by the Agent in connection with such change or relocation.
The Guarantor will not change its jurisdiction of organization to a jurisdiction
other than a State within the United States.



--------------------------------------------------------------------------------

(ii) Merger. The Guarantor shall not merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions, and except as otherwise contemplated herein) all or
any material part of its assets (whether now owned or hereafter acquired) to, or
acquire all or any material part of the assets of, any Person, or permit of any
its Subsidiaries to do any of the foregoing, except as contemplated by the
Related Documents.

(iii) Sales, Liens, Etc. The Guarantor shall not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Collateral, or assign any right to receive income in respect thereof other than,
in each case, the creation of the interests therein in favor of the Borrower,
the Agent and the Secured Parties provided for in the Related Documents, and the
Guarantor shall defend the right, title and interest of the Agent and the
Secured Parties in, to and under the Collateral, against all claims of third
parties claiming through or under the Guarantor.

(iv) Columbian Bank Debt. The Guarantor will not incur any Indebtedness owing to
Columbian Bank and Trust Company or any Affiliate thereof other than the
Indebtedness owing by the Guarantor as of the date hereof in an aggregate
principal amount less than or equal to $7,500,000.

7. Enforcement; Application of Payments. Upon the occurrence of an Event of
Default, the Agent may proceed directly and at once, without notice, against the
Guarantor to obtain performance of and to collect and recover the full amount,
or any portion, of the Brooke Obligations, without first proceeding against
Brooke Credit or the Parent, any other guarantor or any other party, or against
any security or collateral for the Brooke Obligations. Subject only to the terms
and provisions of the Credit and Security Agreement, the Agent shall have the
exclusive right to determine the application of payments and credits, if any,
from the Guarantor, Brooke Credit, the Parent or any other guarantor or from any
other party on account of the Brooke Obligations or any other liability of the
Guarantor to the Secured Parties.

8. Waivers. (i) The Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of Brooke Credit or the Parent, protest or notice with respect to the
Brooke Obligations, all setoffs and counterclaims and all presentments, demands
for performance, notices of nonperformance, protests, notices of protest,
notices of dishonor and notices of acceptance of this Guaranty, the benefits of
all statutes of limitation, and all other demands whatsoever (and shall not
require that the same be made on Brooke Credit or the Parent as a condition
precedent to the Guarantor’s obligations hereunder), and covenants that this
Guaranty will not be discharged, except by complete payment (in cash) of the
Brooke Obligations. The Guarantor further waives all notices of the existence,
creation or incurring of new or additional Brooke Obligations arising from the
transactions contemplated by the Related Documents, and also waives all notices
that the principal amount, or any portion thereof, and/or any interest on any
instrument or document evidencing all or any part of the Brooke Obligations is
due, notices of any and all proceedings to collect from the maker, any endorser
or any other guarantor of all or any part of the Brooke Obligations, or from any
other party, and, to the extent permitted by law, notices of exchange, sale,
surrender or other handling of any security or collateral given to the Agent to
secure payment of all or any part of the Brooke Obligations.



--------------------------------------------------------------------------------

(ii) The Agent is hereby authorized, without notice or demand and without
affecting the liability of the Guarantor hereunder, from time to time, (a) with
the agreement of Brooke Credit or the Parent (if such agreement is required), to
renew, extend, accelerate or otherwise change the time for payment of, or other
terms relating to, all or any part of the Brooke Obligations, or to otherwise
modify, amend or change the terms of any of the Related Documents; (b) to accept
partial payments on all or any part of the Brooke Obligations; (c) to take and
hold security or collateral for the payment of all or any part of the Brooke
Obligations, this Guaranty, or any other guaranties of all or any part of the
Brooke Obligations or other liabilities of Brooke Credit or the Parent, (d) to
exchange, enforce, waive and release any such security or collateral; (e) to
apply such security or collateral and direct the order or manner of sale thereof
as in its discretion it may determine; and (f) to settle, release, exchange,
enforce, waive, compromise or collect or otherwise liquidate all or any part of
the Brooke Obligations, this Guaranty, any other guaranty of all or any part of
the Brooke Obligations, and any security or collateral for the Brooke
Obligations or for any such guaranty. Any of the foregoing may be done in any
manner, without affecting or impairing the obligations of the Guarantor
hereunder.

9. Setoff. At any time after all or any part of the Brooke Obligations have
become due and payable (by acceleration or otherwise), the Agent may setoff and
apply toward the payment of all or any part of the Brooke Obligations any
moneys, credits or other property belonging to the Guarantor, at any time held
by or coming into the possession of the Agent or its affiliates.

10. Financial Information. The Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of Brooke Credit and the
Parent and any and all endorsers and/or other guarantors of all or any part of
the Brooke Obligations, and of all other circumstances bearing upon the risk of
nonpayment of the Brooke Obligations, or any part thereof, that diligent inquiry
would reveal, and the Guarantor hereby agrees that neither the Lender nor the
Agent shall have any duty to advise the Guarantor of information known to it
regarding such condition or any such circumstances. In the event either the
Lender or the Agent, in its sole discretion, undertakes at any time or from time
to time to provide any such information to the Guarantor, neither the Lender nor
the Agent shall be under any obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which the
Lender or the Agent, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to the
Guarantor.

11. No Marshalling; Reinstatement. The Guarantor consents and agrees that none
of the Lender, the Agent nor any party acting for or on behalf of the Lender or
the Agent shall be under any obligation to marshall any assets in favor of the
Guarantor or against or in payment of any or all of the Brooke Obligations. The
Guarantor further agrees that, to the extent that Brooke Credit, the Parent, the
Guarantor or any other guarantor of all or any part of the Brooke Obligations
makes a payment or payments to the Agent, or the Agent receives any proceeds of
Collateral for the Brooke Obligations, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or



--------------------------------------------------------------------------------

required to be repaid to Brooke Credit, the Parent, the Guarantor, such other
guarantor or any other party, or their respective estates, trustees, receivers
or any other party, including, without limitation, the Guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the part of the Brooke Obligations
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the time immediately preceding such
initial payment, reduction or satisfaction.

12. Subrogation. Until the Brooke Obligations have been paid in full, the
Guarantor (i) shall have no right of subrogation with respect to such Brooke
Obligations and (ii) waives any right to enforce any remedy which the Lender or
the Agent now has or may hereafter have against Brooke Credit, the Parent, any
endorser or any guarantor of all or any part of the Brooke Obligations or any
other party, and the Guarantor waives any benefit of, and any right to
participate in, any security or collateral given to the Agent to secure the
payment or performance of all or any part of the Brooke Obligations or any other
liability of Brooke Credit or the Parent to the Lender or the Agent.

13. Subordination. (i) The Guarantor agrees that any and all claims of the
Guarantor against Brooke Credit or the Parent, any endorser or any other
guarantor of all or any part of the Brooke Obligations, or against any of their
respective properties (collectively, the “Subordinated Indebtedness”), shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Brooke Obligations; provided, however, that prior to the occurrence
of any Event of Default, the Guarantor shall have the right to ask, demand, sue
for, take or receive any payment or distribution in respect of the Subordinated
Indebtedness from Brooke Credit or the Parent. Notwithstanding any right of the
Guarantor to ask, demand, sue for, take or receive any payment in respect of the
Subordinated Indebtedness from Brooke Credit or the Parent, all rights, liens
and security interests of the Guarantor, whether now or hereafter arising and
howsoever existing, in any asset of Brooke Credit or the Parent (whether
constituting part of the security or collateral given to the Agent to secure
payment of all or any part of the Brooke Obligations or otherwise) shall be and
hereby are subordinated to the rights of the Lender and the Agent in such asset.

(ii) From and after the occurrence of any Event of Default:

(a) The Guarantor shall have no right to possession of any asset of Brooke
Credit or the Parent or to foreclose upon any such asset, whether by judicial
action or otherwise, unless and until all of the Brooke Obligations shall have
been fully paid and satisfied and all financing arrangements between the
Borrower, the Agent and the Lender have been terminated.

(b) If all or any part of the assets of Brooke Credit or the Parent, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of Brooke Credit or the Parent, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of Brooke Credit or the Parent is
dissolved or if substantially all of the assets of Brooke Credit or the Parent
are sold, then, and in any such event, any payment or distribution of any kind



--------------------------------------------------------------------------------

or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any of the Subordinated
Indebtedness shall be paid or delivered directly to the Agent for application to
payments due hereunder.

(c) The Guarantor hereby irrevocably authorizes and empowers the Agent (as a
present grant, effective the date hereof and subject only to the condition that
an Event of Default exists) in respect of the Subordinated Indebtedness to
demand, sue for, collect and receive every payment or distribution thereon and
give acquittance therefor and to make and present for and on behalf of the
Guarantor such proofs of claim and take such other action, in the Agent’s own
name or in the name of the Guarantor or otherwise, as the Agent may deem
necessary or advisable for the enforcement of this Guaranty. The Agent may vote
such proofs of claim in any such proceeding, receive and collect any and all
dividends or other payments or disbursements made thereon in whatever form the
same may be paid or issued and apply the same on account of any unpaid Brooke
Obligation.

(d) Should any payment, distribution, security or instrument or proceeds of any
of the foregoing be received by the Guarantor upon or with respect to the
Subordinated Indebtedness following the occurrence of an Event of Default and
prior to the satisfaction of all of the Brooke Obligations and the termination
of all financing arrangements between the Borrower and the Lender, the Guarantor
shall (to the extent of unpaid Brooke Obligations) receive and hold the same in
trust, as trustee, for the benefit of the Agent and shall forthwith deliver the
same to the Agent, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Brooke Obligations, due or not due, and, until so delivered, the same shall be
held in trust by the Guarantor as the property of the Agent. If the Guarantor
fails to make any such endorsement or assignment to the Agent, the Agent or any
of its officers or employees are hereby irrevocably authorized to make the same.

(iii) The Guarantor agrees that until the Brooke Obligations have been paid in
full (in cash) and satisfied (except for contingent indemnification obligations)
and all financing arrangements between the Borrower and the Lender have been
terminated, the Guarantor will not assign or transfer to any other party any
claim the Guarantor has or may have against Brooke Credit or the Parent, without
the prior written consent of the Agent.

14. Enforcement; Amendments; Waivers. No delay on the part of the Lender or the
Agent in the exercise of any right or remedy arising under this Guaranty, the
Credit and Security Agreement, any of the other Related Documents or otherwise
with respect to all or any part of the Brooke Obligations, the Collateral or any
other guaranty of or security for all or any part of the Brooke Obligations
shall operate as a waiver thereof, and no single or partial exercise by the
Lender or the Agent of any such right or remedy shall preclude any further
exercise thereof. No modification or waiver of any of the provisions of this
Guaranty shall be binding upon the Lender or the Agent, except as expressly set
forth in a writing duly signed and delivered by the Lender or the Agent (as
applicable). Failure by the Lender or the Agent at any time or times hereafter
to require strict performance by Brooke Credit, the Parent, the Guarantor, any
other guarantor of all or any part of the Brooke Obligations or any other party
of any of the provisions, warranties, terms and conditions contained in any of
the Related Documents now or



--------------------------------------------------------------------------------

at any time or times hereafter executed by such parties and delivered to the
Lender or the Agent shall not waive, affect or diminish any right of the Lender
or the Agent at any time or times hereafter to demand strict performance thereof
and such right shall not be deemed to have been waived by any act or knowledge
of the Lender, the Agent, or their respective agents, officers or employees,
unless such waiver is contained in an instrument in writing, directed and
delivered to Brooke Credit, the Parent or the Guarantor, as applicable,
specifying such waiver, and is signed by the Lender or the Agent (as
applicable). No waiver of any Event of Default by the Lender or the Agent shall
operate as a waiver of any other Event of Default or the same Event of Default
on a future occasion, and no action by the Lender or the Agent permitted
hereunder shall in any way affect or impair the Lender’s or the Agent’s rights
and remedies or the obligations of the Guarantor under this Guaranty. Any
determination by a court of competent jurisdiction of the amount of any
principal and/or interest owing by Brooke Credit or the Parent to the Lender or
the Agent shall be conclusive and binding on the Guarantor irrespective of
whether the Guarantor was a party to the suit or action in which such
determination was made.

15. Effectiveness; Termination. This Guaranty shall become effective upon its
execution by the Guarantor and shall continue in full force and effect and may
not be terminated or otherwise revoked until the Final Payout Date. If,
notwithstanding the foregoing, the Guarantor shall have any right under
applicable law to terminate or revoke this Guaranty, the Guarantor agrees that
such termination or revocation shall not be effective until a written notice of
such revocation or termination, specifically referring hereto, signed by the
Guarantor, is actually received by the Agent. Such notice shall not affect the
right and power of the Lender or the Agent to enforce rights arising prior to
receipt thereof by the Agent. If the Lender grants loans or takes other action
after the Guarantor terminates or revokes this Guaranty but before the Agent
receives such written notice, the rights of the Agent with respect thereto shall
be the same as if such termination or revocation had not occurred.

16. Successors and Assigns. This Guaranty shall be binding upon the Guarantor
and upon its successors and assigns and shall inure to the benefit of the Lender
and the Agent and their respective successors and assigns; all references herein
to the Borrower, to Brooke Credit, to the Parent, to the Lender, to the Agent
and to the Guarantor shall be deemed to include their respective successors and
assigns; provided that the Guarantor may not assign any of its rights or
obligations hereunder without the prior written consent of the Lender and the
Agent. The successors of the Guarantor, Brooke Credit and the Parent shall
include, without limitation, their respective receivers, trustees,
debtors-in-possession or successor trustees.

17. GOVERNING LAW. ANY DISPUTE AMONG THE LENDER, THE AGENT OR THE GUARANTOR
ARISING OUT OF OR RELATED TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS GUARANTY, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.



--------------------------------------------------------------------------------

18. CONSENT TO JURISDICTION; COUNTERCLAIMS; FORUM NON CONVENIENS. (a) EXCLUSIVE
JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (b) OF THIS SECTION 18, THE
AGENT, THE LENDER AND THE GUARANTOR AGREE THAT ALL DISPUTES BETWEEN THEM ARISING
OUT OF OR RELATED TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS GUARANTY, WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE,
SHALL BE RESOLVED ONLY BY FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK OR, TO
THE EXTENT SUCH COURTS LACK JURISDICTION, STATE COURTS LOCATED IN NEW YORK, NEW
YORK, BUT THE PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO
BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK.

(b) OTHER JURISDICTIONS. THE AGENT SHALL HAVE THE RIGHT TO PROCEED AGAINST THE
GUARANTOR OR ITS REAL OR PERSONAL PROPERTY IN A COURT IN ANY LOCATION TO ENABLE
THE AGENT TO OBTAIN PERSONAL JURISDICTION OVER THE GUARANTOR OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE AGENT. THE GUARANTOR SHALL
NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE AGENT
ARISING OUT OF OR RELATING TO THIS GUARANTY.

(c) VENUE; FORUM NON CONVENIENS. EACH OF THE GUARANTOR, THE AGENT AND THE LENDER
WAIVES ANY OBJECTION THAT IT MAY HAVE (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON FORUM NON CONVENIENS) TO THE
LOCATION OF THE COURT IN WHICH ANY PROCEEDING IS COMMENCED IN ACCORDANCE WITH
THIS SECTION 18.

19. SERVICE OF PROCESS. THE GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO THE GUARANTOR’S NOTICE ADDRESS SPECIFIED BELOW, SUCH SERVICE TO BECOME
EFFECTIVE FIVE (5) DAYS AFTER SUCH MAILING.

20. WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR, THE AGENT AND THE LENDER WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, AMONG THE LENDER, THE AGENT OR THE GUARANTOR ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH.
ANY OF THE AGENT, THE GUARANTOR OR THE LENDER MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS GUARANTY WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

21. Further Assurances. If the Guarantor fails to perform any of its obligations
hereunder, the Agent may (but shall not be required to) perform, or cause
performance of, such obligation; and the Agent’s reasonable costs and expenses
incurred in connection therewith shall



--------------------------------------------------------------------------------

be payable by the Guarantor. The Guarantor irrevocably authorizes the Agent at
any time and from time to time in the sole discretion of the Agent, and appoints
the Agent as its attorney-in-fact, to act on behalf of the Guarantor (i) to
execute on behalf of the Guarantor as debtor and to file financing statements
necessary or desirable in the Agent’s sole discretion to perfect and to maintain
the perfection and priority of the interest of the Agent in the Collateral and
(ii) to file a carbon, photographic or other reproduction of this Guaranty or
any financing statement with respect to the Collateral as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Agent in the Collateral. This appointment is coupled with an interest and is
irrevocable. The Guarantor hereby authorizes the Agent to file one or more
financing statements against the Guarantor in such jurisdictions as the Agent
may select identifying the collateral as “all assets”, “all property” or words
of similar import.

22. Waiver of Bond. The Guarantor waives the posting of any bond otherwise
required of the Agent or the Lender in connection with any judicial process or
proceeding to enforce any judgment or other court order entered in favor of the
Agent or the Lender, or to enforce by specific performance, temporary
restraining order, or preliminary or permanent injunction, this Guaranty or any
other agreement or document among any of the Agent, the Lender or the Guarantor.

23. Advice of Counsel. The Guarantor represents and warrants to the Agent and
the Lender that he has discussed this Guaranty and, specifically, the provisions
of Sections 17 through 21 hereof, with its lawyers.

24. Notices. All notices and other communications required or desired to be
served, given or delivered hereunder shall be in writing or by a
telecommunications device capable of creating a printed record and shall be
addressed to the party to be notified as follows:

if to the Guarantor, at:

Brooke Capital Corporation

10950 Grandview Drive, Suite 600

Overland Park, Kansas 66210

Attention: President

Telephone: (913) 661-0123

Facsimile: (913) 339-6328

if to the Lender, at:

Autobahn Funding Company LLC

c/o DZ BANK AG Deutsche

Zentral-Genossenschaftsbank

New York Branch

609 5th Avenue

New York, New York 10017-1021

Attention: Asset Securitization Group

Telecopy: (212) 745-1651



--------------------------------------------------------------------------------

if to the Agent, at:

DZ BANK AG Deutsche

Zentral-Genossenschaftsbank

New York Branch

609 5th Avenue

New York, New York 10017-1021

Attention: Asset Securitization Group

Telecopy: (212) 745-1651

or, as to each party, at such other address as designated by such party in a
written notice to the other party. All such notices and communications shall be
deemed to be validly served, given or delivered (i) three (3) days following
deposit in the United States mails, with proper postage prepaid; (ii) upon
delivery thereof if delivered by hand to the party to be notified; (iii) upon
delivery thereof to a reputable overnight courier service, with delivery charges
prepaid; or (iv) upon confirmation of receipt thereof if transmitted by a
telecommunications device.

25. Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.

26. Merger. This Guaranty represents the final agreement of the Guarantor with
respect to the matters contained herein and may not be contradicted by evidence
of prior or contemporaneous agreements, or subsequent oral agreements, among any
of the Agent, the Guarantor and the Lender.

27. Execution in Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Guaranty by facsimile shall be effective as delivery of a
manually executed counterpart of this Guaranty.

[Remainder of this page intentionally left blank]